IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DUANE ROLLINS,                             §
                                               §
        Defendant Below,                       §   No. 212, 2018
        Appellant,                             §
                                               §   Court Below—Superior Court
        v.                                     §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   ID. No. 1212010904 (N)
                                               §
        Plaintiff Below,                       §
        Appellee.                              §

                             Submitted: September 7, 2018
                              Decided: October 16, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

       After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s well-reasoned order, dated March 14, 2018, denying the appellant’s first

motion for postconviction relief.1 As to the appellant’s contention that the Superior

Court lacked jurisdiction because the indictment in his possession was unsigned, he

did not make this argument below2 and, in any event, the indictment in the record

was signed by the grand jury foreperson and a deputy attorney general.


1
 State v. Rollins, 2018 WL 1363808 (Del. Super. Ct. Mar. 14, 2018).
2
 Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for review;
provided, however, that when the interests of justice so require, the Court may consider and
determine any question not so presented.”).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                BY THE COURT:


                                /s/ James T. Vaughn, Jr.
                                      Justice




                                  2